Citation Nr: 0521894	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative changes 
of the right wrist.  

2.  Entitlement to service connection for bilateral hip and 
bilateral knee pain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955 and from May 1955 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In the July 2002 supplemental statement of the case, the RO 
characterized the initial issue as to whether new and 
material evidence had been received to reopen the veteran's 
service connection claim for degenerative changes of the 
right wrist as a matter of entitlement to service connection.  
Although the analysis included a discussion as to whether the 
evidence received was new and material, the matter was 
decided and denied on the merits.  Regardless of what the RO 
has done in cases such as this, the Board is required by 
statute to review whether new and material evidence has been 
received to reopen a claim which has been previously 
adjudicated before it has jurisdiction to consider that 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Accordingly, 
despite the RO's findings, the Board must initially determine 
if there is new and material evidence before proceeding to 
the merits of the claim.  

The veteran withdrew his request for a personal hearing in 
September 2003.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Service connection for stiff and sore joints, to include 
the right wrist, was denied in a rating decision dated in 
July 1979.  The veteran was notified of that decision and 
provided his appeal rights, but did not file an appeal.  

3.  In July 1998, the veteran filed a claim to reopen his 
claim of service connection for degenerative changes of the 
right wrist.  

4.  In a rating decision dated in July 1999, the RO advised 
that new and material evidence had not been received to 
reopen the veteran's claim of service connection for 
degenerative changes of the right wrist; notice of the 
decision and appellate rights were provided, but the veteran 
did not appeal  

5.  Evidence received since the July 1979 rating decision 
that denied service connection for degenerative changes of 
the right wrist does not bear directly and substantially on 
that issue and is not so significant that it must be 
considered in making a decision on the merits of the claim.  

6.  No competent medical evidence has been submitted linking 
post-service bilateral hip and bilateral knee disabilities to 
the veteran's period of active service or any incident 
therein.  


CONCLUSIONS OF LAW

1.  The July 1979 rating decision that denied service 
connection for degenerative changes of the right wrist is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  

2.  New and material evidence has not been received since the 
July 1979 rating decision to reopen the veteran's claim of 
service connection for degenerative changes of the right 
wrist.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

3.  The veteran's disabilities manifested by bilateral hip 
and bilateral knee pain were neither incurred in nor 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in September 2001 and December 2003, the RO notified the 
veteran of the information and evidence needed to 
substantiate his claims.  In those letters, the RO 
specifically included what evidence or information was needed 
to establish entitlement, what evidence the veteran should 
provide and what part of that evidence the VA would provide, 
what had been done and what was still needed, and generally 
advised the veteran to submit any information or evidence 
pertaining to his claims.  As a result of these letters, the 
veteran provided additional evidence in support of his 
claims.  Supplemental Statements of the Case (SSOC) dated in 
July 2002 and in March 2004 specifically included the 
applicable provisions of the VCAA.  

Here, it is noted that the rating decision on appeal which 
denied the veteran's claims was dated in July 1999, prior to 
the enactment of the VCAA.  Obviously, therefore, the veteran 
did not receive a VCAA notice prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As noted above, the 
VCAA notice was provided by the RO in September 2001 and 
again in December 2003.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In a statement dated in September 
2001, the veteran indicated that he had no further 
information or evidence to provide in support of his claims.  
It is also noted that after providing the veteran the VCAA 
notices and affording him the opportunity to respond, the RO 
reconsidered the veteran's claims as indicated above in the 
subsequent SSOCs.  In summary, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no additional private medical records in 
connection with this appeal.  Moreover, the veteran has been 
afforded pertinent VA medical examinations in connection with 
his claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

New and material evidence

Law and Regulations:  In order to reopen a previously denied 
claim, new and material evidence must be submitted by the 
claimant.  38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation as evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2004).  

As was noted above, service connection for pain and stiffness 
of the joints, to include the right wrist was previously 
denied in a rating decision dated in July 1979 based on a 
finding of no clinical abnormalities associated with the 
veteran's complaints of joint problems.  The veteran's 
service medical records were considered, which showed 
complaints of pain in the right wrist in a December 1978 
record.  Clinical findings were normal.  Also considered in 
the July 1979 rating decision were findings from the May 1979 
VA examination report, in which the examiner reported no 
abnormalities associated with the joints.  Based on those 
medical records, the RO denied service connection for 
degenerative changes of the right wrist for a lack of 
evidence to support a current disability of the right wrist.  

New and material evidence as defined by regulation, is 
evidence that was not previously submitted to agency 
decisionmakers and which bears directly and substantially 
upon the matter under consideration.  Such evidence must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).  
Thus, in this case, new and material evidence would have to 
tend (by itself or together with evidence previously of 
record) to relate a current right wrist disability to 
service, i.e., show that a current disability was manifested 
in service or show by competent (medical) opinion that it is 
related to an event, injury, or disease in service.  
Here, the additional pertinent evidence received since the 
last and final decision dated in July 1979 consists 
essentially of Kaiser Permanente medical records and VA 
outpatient treatment records, x-ray studies, and a bone scan 
showing complaints of right wrist pain and a diagnosis of 
degenerative joint disease and arthritic changes in the right 
wrist, possibly secondary to a healing fracture.  This 
evidence is new in the sense that it was not previously 
associated with the record at the time of the last and final 
decision in July 1979.  However, the evidence is not material 
to the matter at hand.  

In the July 1979 rating decision it was indisputable that the 
competent evidence of record revealed no abnormalities of the 
right wrist.  Since that rating decision, competent evidence 
has been received that substantiates disability of the right 
wrist demonstrated by arthritic changes and residuals due to 
an old fracture of the right wrist.  Nonetheless, to 
establish service connection for degenerative changes of the 
right wrist requires a nexus between any post-service right 
wrist disability and the veteran's period of service.  In 
this respect, no additional evidence received since the July 
1979 bears directly or substantially on the specific matter, 
and the evidence received is not so significant that it must 
be considered to fairly decide the merits of the claim.  
Moreover, none of the new evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's right wrist injury or disability.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Furthermore, although the veteran again asserts that his 
current right wrist disability is a result of (or began 
during) his military service, his lay opinion is not 
competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

All of the objective evidence added to the record since the 
July 1979 decision, while new, tends to relate to facts that 
are either not in dispute or are not material.  None of the 
medical evidence received addresses the matter at hand, i.e., 
whether there is a nexus between the veteran's right wrist 
disability and service.  Consequently, the additional 
evidence received does not, by itself or when considered with 
previous evidence of record, bear directly or substantially 
on the specific matter, is either cumulative or redundant, 
and by itself or in conjunction with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The newly received evidence does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  Hence, the claim may not be reopened.  

Service connection 

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

The veteran has contended that he fell on the ice while 
stationed at Fort Dix in 1968 and was treated for injuries to 
the hips and knees.  The veteran's service medical records 
are silent for any indications, notations, or complaints 
associated with any incident involving the hips or knees.  

During the VA examination conducted in May 1979 associated 
with complaints of joint stiffness and pain, the examiner 
noted that there was no objective evidence to substantiate 
the veteran's complaints.  The etiology of his symptoms of 
stiffness and soreness in the joints was unknown.  

Kaiser Permanente medical records dated from March 1996 to 
September 1998 do not include any records of treatment for 
the hips or knees.  

VA examinations were conducted in November 1998, at which 
time the veteran reported that while in service stationed in 
the Sacramento area, he slipped when running and incurred a 
fracture to the right lower extremity.  The veteran reported 
no sequelae and no discomfort or trouble with the right lower 
extremity.  The veteran reported that for the past six months 
the veteran had noticed left hip pain and some aching in both 
knees.  Examination of the right leg was normal.  There was 
no evidence of any loss of function in the knee.  Examination 
of the left hip was normal.  X-ray studies of the bilateral 
knees dated in November 1998 showed essentially normal right 
knees.  X-ray studies of the bilateral hips showed 
essentially normal hips.  

VA outpatient records dated from 1998 to 2001 are also 
associated with the records.  In an April 1999 record, a 
diagnosis of degenerative joint disease of the hips is noted.  
In an October 1999 medical record, the veteran complained of 
intermittent left knee pain over the course of the years.  No 
trauma, strain, or unusual activity is noted.  A diagnosis of 
strained left knee was given.  There was no evidence of 
fracture, subluxation, or erosion.  VA outpatient records 
dated from 2002 to 2003 include an x-ray study of the right 
knee dated in March 2002, which showed no appreciable acute 
fracture, mild osteoarthritic changes, and a long-standing 
segmental superior medial collateral ligament and focal 
quadriceps tendon calcification.  A Magnetic Resonance 
Imaging (MRI) dated in October 2002 of the right knee showed 
history of pain following a fall in April 2002.  The veteran 
was diagnosed as having a strain of the anterior cruciate 
ligament, tear of the posterior horn of the medial meniscus, 
and small effusion.  

In March 2003, the veteran underwent surgery for a tear of 
the medial meniscus of the right knee.  He was also diagnosed 
as having chondromalacia of the medial femoral condyle.  In 
April 2003 records, it is noted that the veteran was seen for 
follow-up regarding his arthroscopic surgery of the right 
knee.  The veteran had completely recovered, had very few 
symptoms, and was walking without any assistive device and 
without a limp.  A June 2003 x-ray study of the right femur 
showed degenerative changes involving the right hip and right 
knee commensurate with the veteran's age.  No acute 
abnormality was indicated.  

The veteran's sons provided lay statements in February 2003.  

In view of the foregoing evidence, the Board finds that 
service connection for bilateral hip and bilateral knee 
disability is not warranted under these facts.  There is no 
indication of any incident in service involving the hips or 
knees.  The service medical records are silent as to any 
chronic residual disability of the hips or knees.  In the 
report from the VA examination conducted after service in May 
1979, in pertinent part, all clinical findings were normal.  
Despite the veteran's complaints to the contrary, there was 
no competent evidence of symptoms associated with a chronic 
hip or knee disability.  

Moreover, in VA outpatient records subsequent to service, 
treatment records document the veteran's complaints of hip 
and knee pain, but the records do not reflect treatment for 
any hip or knee disability incurred in service.  Rather, the 
competent evidence of record shows that the veteran had 
developed degenerative changes of the right knee and the 
bilateral hips that were shown to be age appropriate.  The 
veteran had a fall in 2002 and subsequently underwent 
arthroscopic surgery for the right knee.  Further, other than 
left knee strain, there is no diagnosis of a chronic left 
knee disability.  

The lay statements of record have been considered in making a 
determination in this case.  Nonetheless, neither the veteran 
nor others who have provided statements have presented 
evidence that they are adequately trained in the field of 
medical diagnostics.  Thus, they are not competent to offer 
an opinion which requires specialized medical knowledge.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
allegations and the arguments of others associated with the 
record do not constitute competent medical evidence in this 
case because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's current disabilities and 
symptomatology to his period of service.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).
After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against entitlement to service connection for bilateral hip 
and bilateral knee disability.  When viewing the positive 
evidence and the negative evidence of record, the Board notes 
that there is not such a state of equipoise so as to warrant 
a favorable decision in this veteran's case.  38 U.S.C.A. 
§ 5107(b).  Essentially, no competent evidence indicates that 
the veteran's post-service disabilities affecting the hips or 
knees may be associated with his period of active service.  
38 C.F.R. § 3.159(c)(4)(i)(C).  At discharge from service, 
the records do not indicate residual disability of the hips 
or knees, and all clinical data reported post-service tend to 
support the onset of any disability many years after service.  
Thus, the veteran's claim of service connection for bilateral 
hip and bilateral knee disability is denied.  


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for degenerative changes of the 
right wrist.  

Service connection for bilateral hip and bilateral knee pain 
is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


